Although many points were made in this case, only one was de. cided. The question made and determined was, whether in a case where the line of an elder survey and grant, is called for, and the course of the line is mistaken, and at the termination of that line, another line of another tract of granted laud is called for, the party claiming by such description, can, after pursuing thei.course of the line first called for, to its termination, without reaching the' second line, or boundary called for, vary the course of his first line, so as to correspond, afterwards, with the first described course. For example, suppose the course called for should run from A to B, and the line called for should not run in that direction, but from A to C, can the first line be varied, after running to C, by running from C to 13, arid then resuming the course of the line A B, until it meets the second line called for 1
It was determined by Grimke, Brevard, and Smith, Justices, that the line A C must be continued until it meets the next boundary called for ; and that the line called for must govern the course throughout; otherwise there would be three lines instead of one, without necessity.
Bay, J., did not concur in this opinion. He, however, agreed in granting a new trial, on the ground that the case was a perplexed one, and there was a probability that justice would be more correctly done on a second trial.
New trial granted.